Citation Nr: 0433921	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to April 
1952.  He died in September 1992 and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota which denied the 
claim for service connection for the cause of the veteran's 
death from glioblastoma of the brain as a result of exposure 
to ionizing radiation in service.  The Board notes here that 
a claim for entitlement to service connection for the cause 
of the veteran's death was initially adjudicated in a rating 
decision dated in December 1992.  However, that decision did 
not address the contention that the veteran's glioblastoma of 
the brain was the result of exposure to ionizing radiation 
during service.  During the pendency of this appeal, the 
appellant moved to Arizona, and the case was transferred to 
the Phoenix, Arizona, Regional Office.  This case was 
previously before the Board and was remanded in May 2000.


FINDINGS OF FACT

1.  The veteran died in September 1992; the cause of death 
listed on his death certificate was glioblastoma of the 
brain.

2.  The veteran was not exposed to ionizing radiation during 
active duty service.  

3.  Gliobastoma of the brain was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor may it presumed to have been incurred in such service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the claim was denied in November 1996.  At the time of 
the rating decision, VCAA had not yet been enacted.  Only 
after that rating action was promulgated was VCAA signed into 
law.  Thereafter, the RO did furnish VCAA notice to the 
appellant in September 2001 and January 2002.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in September 2001 and January 2002, 
as well as the July 1998 statement of the case and the July 
2004 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the September 2001 and January 2002 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The letters also advised the 
appellant to submit any additional evidence in her possession 
that she felt was relevant to the claim.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, including 
obtaining medical records identified by the appellant.  It 
also appears that the RO has made every reasonable attempt to 
locate and obtain any available service records.  It is 
unfortunate, but it appears that the veteran's records were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Under the circumstances, the Board must conclude 
that the RO has fully met the duty to assist the appellant in 
this case and that no useful purpose would be served by 
further delaying appellate review for any additional searches 
for available records.  In addition, the appellant was 
provided with the opportunity to attend a hearing, but 
declined such a hearing.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as glioblastoma of the 
brain.  An autopsy was performed and the autopsy report is of 
record.  At the time of the veteran's death, service 
connection had been established for several disabilities.  
However, the appellant does not contend, nor does the record 
show, that the veteran's service-connected disabilities in 
any way caused or contributed to the veteran's death.  
Rather, the appellant's contention is that the veteran's 
glioblastoma of the brain was caused by exposure to ionizing 
radiation in service.

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established, as held by the Court of 
Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  For purposes of 
this case, the Board notes that the definition of radiation-
risk activity includes:  1) the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946 and 2) onsite participation in a test involving the 
atmospheric detonation of a nuclear device.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the medical evidence of record 
shows that the veteran died from brain cancer.  Thus, he died 
as a result of a presumptive condition listed in 38 C.F.R. 
§ 3.309(d).  Nevertheless, in order to establish service-
connection for the cause of the veteran's death, it must be 
shown that the veteran was in fact a "radiation-exposed 
veteran."

The record includes an August 1992 affidavit from the veteran 
in which he claims to have been exposed to fallout from a 
nuclear test at Dugway Proving Grounds in Utah in the summer 
of 1949.  The RO has attempted to verify both the veteran's 
presence at Dugway Proving Grounds in Utah during active duty 
service and any nuclear testing in the area during the same 
time period.  The veteran's service medical records indicate 
that the veteran was in the Philippines from about May 1949 
to December 1949.  The records also place the veteran at Hill 
Air Force Base in Utah for the summer of 1950.  However, 
nothing in the evidence of record shows that the veteran was 
at Dugway Proving Grounds at any time during his active duty 
service from 1948 to 1952.

The RO contacted the National Personnel Records Center (NPRC) 
requesting the veteran's service personnel records to confirm 
his presence at Dugway Proving Grounds and any exposure to 
ionizing radiation in service.  A May 2001 response from the 
NPRC indicated that the veteran's records were fire-related 
and the information requested by the RO could not be provided 
by the NPRC.

The RO then contacted the Defense Threat Reduction Agency 
(DTRA) in November 2002 requesting confirmation of the 
veteran's participation in and exposure to a radiation risk 
activity during active duty service.  A December 2002 
response from the DTRA stated that the Dugway Proving Grounds 
in Utah were not used as a test site for U.S. atmospheric 
nuclear tests between 1945 and 1962.  In its December 2002 
response, the DTRA suggested the RO contact the Proponency 
Office for Preventive Medicine (POPM) to obtain information 
on radiation exposure from sources other than nuclear testing 
or the occupation of Hiroshima or Nagasaki.  Thus, the RO 
sent an inquiry to the POPM in December 2002 requesting 
information on any possible radiation exposure related to the 
veteran's active duty service.  Also, in April 2003, the RO 
contacted the Under Secretary of Health, Compensation and 
Pension Services, in order to obtain a dose estimate of the 
radiation the veteran may have been exposed to.  In April 
2004 POPM responded to the RO request and stated that the 
veteran "did not appear to have had any radiation 
activity."  A July 2003 response from the Under Secretary of 
Health, Compensation and Pension Services stated that it 
could not provide a dose estimate without evidence that the 
veteran was in fact exposed to ionizing radiation during 
active duty service.  In April 2004, the RO sent a follow-up 
letter to the DTRA again requesting verification of the 
veteran's participation in and exposure to radiation risk 
activity at the Dugway Proving Grounds in Utah.  No response 
was received.

After reviewing the evidence of record, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation is not 
warranted.  There is simply no evidence of record to show 
that the veteran was a "radiation exposed veteran" as 
defined by the regulations.  The Board acknowledges the 
appellant's contentions.  However, there is simply no 
evidence that the veteran was at Dugway Proving Grounds in 
Utah at any time during his active duty service.  Even 
assuming for the sake of argument that the veteran was at 
Dugway Proving Grounds at some time during his active duty 
service from 1948 to 1952, the DTRA has stated that the 
Dugway Proving Grounds in Utah were not used as a test site 
for U.S. atmospheric nuclear tests between 1945 and 1962.  

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death due 
to exposure to ionizing radiation is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



